Title: From Thomas Jefferson to C. W. F. Dumas, 9 August 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Aug. 9. 1787.

The departure of a packet boat from Havre for New York occasioning me always a great deal of previous writing, I have not been able sooner to acknowlege the receipt of your Note of June 8. on Warneck’s succession, letter of June 30. Extract of letter of July 9. to Mr. Adams, and letters of July 10. and 12. to myself. Your last dispatches to Mr. Jay go by the Packet-boat which sails tomorrow. As these vessels sail regularly the following days Feb. 10. Mar. 25. May 10. June 25. Aug. 10. Sep. 25. Nov. 10. Dec. 25. you will always be able to avail yourself of them for your dispatches, only taking care that they reach me four days beforehand. I commit my packet always to a trusty passenger, so that it never enters a post-office. I communicated to Mr. Adams the information that Mr. Grand refused all further advances for our Treasury board till he should receive remittances from them.—From America there is nothing new and very interesting. The Federal Convention is sitting at Philadelphia, General Washington being president of it. Their proceedings will not be made known till they rise. So many of the members of Congress are of that body, that Congress could not continue it’s sessions. They have therefore adjourned for some weeks. Your affairs and those of your neighbors now occupy all tongues and minds. Whether they will produce a general war or not seems still undecided. I have the honour to renew the assurances of esteem and respect with which I am Sir your most obedient & most humble servant,

Th: Jefferson

